            Case 1:20-cr-00286-WHP Document 9 Filed 06/17/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :
                                                      :
                  -against-                           :              20 Cr. 286 (WHP)
                                                      :
Shaquille Williams,                                   :              ORDER
                                    Defendant.        :
-------------------------------------------------------X

WILLIAM H. PAULEY III, United States District Judge:


                 Shaquille Williams moves to inspect the records and papers used in connection

with the constitution of the Master and Qualified Jury Wheels. The Government seeks

permission to speak ex parte with Linda Thomas, the Jury Administrator in the Southern District

of New York, to determine the existence and nature of the documents Defendant requests.       The

Government’s application to speak ex parte with the Jury Administrator is denied.

                 Defense counsel is entitled to be present when the Government speaks with the

Jury Administrator. This Court understands that the Government has made similar requests in

other cases. See United States v. Balde, 20-cr-281(KBF), United States v. Henry, 20-cr-293

(LJL), and United States v. Baker, 20-Cr-288 (LJL). The Jury Administrator need conduct only

one conference call regarding this issue.

                 A conference call with the Jury Administrator is currently scheduled for June 30,

2020 at 2:00 p.m. in the Balde, Henry and Baker cases. The Government is directed to confer

with defense counsel in this case to ensure the scheduled conference will also be convenient for

him. The parties may consult the docket in Balde for dial-in information for that conference.
         Case 1:20-cr-00286-WHP Document 9 Filed 06/17/20 Page 2 of 2



              The Government’s deadline to respond to the Defendant’s motion is extended so

that the Government shall respond by July 7, 2020.



Dated: June 17, 2020
       New York, New York
